Citation Nr: 1141085	
Decision Date: 11/04/11    Archive Date: 11/21/11

DOCKET NO.  08-20 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to June 1968.  
This case comes before the Board of Veterans' Appeals (Board) on appeal from January and September 2008 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, and Buffalo, New York, respectively, which, in pertinent part, denied entitlement to service connection for bilateral hearing loss and hypertension.

The Veteran withdrew his request for a hearing before the Board in June 2009.  There is no pending hearing request.  38 C.F.R. § 20.704(d) (2011).


FINDING OF FACT

In a June 2009 statement, prior to the promulgation of a decision in the appeal, the Veteran withdrew the appeal with regard to the issues of entitlement to service connection for bilateral hearing loss and service connection for hypertension.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of the denial of service connection for bilateral hearing loss and service connection for hypertension have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn in writing at any time before the Board promulgates a decision.  Withdrawal may be made by the claimant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In a June 2009 statement, the Veteran stated that he would like to withdraw his appeal service connection for bilateral hearing loss and service connection for hypertension.  The Veteran specifically stated "I wish to withdraw my appeal for service connection for hypertension secondary to my diabetes [the only theory of entitlement advanced in conjunction with the claim].  Also I am withdrawing the issue of service connection for my hearing loss."  

The Board recognizes the September 2011 brief submitted by the Veteran's representative at the Board, in which he asserted that the Veteran's June 2009 statement was not clear as to whether he actually intended to withdraw the entire appeal, or just the appearance at the hearing.  However, the Veteran's statement was explicit in the intent to withdraw the appeal regarding service connection for hypertension and bilateral hearing loss.  The June 2009 statement did not mention the hearing or the withdrawal of the hearing request.  The Veterans Law Judge assigned to conduct the hearing noted that the appeal had been withdrawn.  The statement contains no ambiguity.  It satisfies the requirements of 38 C.F.R. § 20.204 for withdrawal of an appeal.  

The Veteran has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  As such, the Board does not have jurisdiction to review his claim of entitlement to service connection for vertigo and service connection for residuals of a head injury and that claim is dismissed.


ORDER

The claim for entitlement to service connection for bilateral hearing loss is dismissed.  

The claim for entitlement to service connection for hypertension is dismissed.  



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


